Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-20 are pending.  
Applicant’s election of Group I, claims 1-11, in the reply filed on 10/3/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-11 are examined on the merits.

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites parenthetical expression "(Matricaria)" at line 4, and “(Grape)” at line 5. The metes and bounds of Claim 1 are rendered vague and indefinite by the parenthetical recitations because it is unclear as to whether the limitation is part of the instantly claimed subject matter. For the same reason, claims 2, and 8-11 are rejected.
Claim 9 recites “The method of claim 1, wherein the composition comprises an effective amount of Chamomilla recutita (Matricaria) flower extract, Vitis vinifera (Grape) seed extract, hydrolyzed sodium hyaluronate, Natural Moisturizing Factors (NMF), and/or carnosine to increase ATP production in skin by at least 10% after topical application of the composition to the skin”. The “and/or” implies that Chamomilla recutita (Matricaria) flower extract, Vitis vinifera (Grape) seed extract, hydrolyzed sodium hyaluronate, and Natural Moisturizing Factors (NMF) do not have to be all present in the composition. However, claim 1 requires all of those components being present in the composition. Therefore, the recitation of claim 9 is confusing. Claims 9 and 10 are rejected for the same reason.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

Claim Rejections –35 USC § 112, 4th

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 is/are rejected under 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim 9 recites “The method of claim 1, wherein the composition comprises an effective amount of Chamomilla recutita (Matricaria) flower extract, Vitis vinifera (Grape) seed extract, hydrolyzed sodium hyaluronate, Natural Moisturizing Factors (NMF), and/or carnosine to increase ATP production in skin by at least 10% after topical application of the composition to the skin”. The “and/or” implies that Chamomilla recutita (Matricaria) flower extract, Vitis vinifera (Grape) seed extract, hydrolyzed sodium hyaluronate, and Natural Moisturizing Factors (NMF) do not have to be all present in the composition. However, claim 1 requires all of those components being present in the composition. Therefore, claim 9 does not further limit claim 1. Claims 9 and 10 are rejected for the same reason.

	

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-4, and 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al (CN 110664685 A), in view of Huang et al (CN 110279627 A).	            
            He et al teach the invention discloses essence emulsion capable of improving the anti-glycation effect of skins (thus a method of increasing skin hydration, increasing ATP production in skin, increasing antioxidant of skin, reducing glycation of skin or a combination thereof, thus claims 9 and 10 are met) and a preparation method of the essence emulsion. The essence emulsion comprises the following components: deionized water, glycerin (thus NMF, according to [0011] of the specification, thus claim 4 is met), butanediol, hydrolyzed sodium hyaluronate (thus the claimed component), carnosine liquid (thus the claimed component), tranexamic acid, carbomer, sclerotium gum, hydroxyethyl piperazine ethane sulfonic acid, nicotinamide, squalene (thus claim 8 is met), cetyl alcohol ethyl hexanoate, cetostearyl oleate, sorbitan olivate, isononyl isononanoate, cetostearyl alcohol, jojoba seed oil (thus an emollient, thus claim 3 is met), an adansonia digitata pulp extracting solution, a composite tartaric acid extracting solution, a caffeine-cyclodextrin composition, a chlorella extracting solution, a yeast lysate extracting solution, a palmitoyl hexapeptide-12 solution, a ginseng root extracting solution, a grape seed extracting solution (thus the claimed component), an ilex paraguariensis extracting solution, a purslane extracting solution, olive fruit oil and a palmitoyl tetrapeptide-7 solution. The essence emulsion capable of improving the anti-glycation effect of skins has the advantages of promoting cell regeneration, increasing collagen, relieving the glycation degree of the skins and improving darkness and yellowing of skins (see Abstract). He et al teach the essence milk for improving skin anti-glycation efficacy according to any one of claims 1-2, wherein the chlorella extract is prepared by mixing the following components by weight: 5.5-7.5 parts of chlorella Extract, 1.5-2.5 parts pentanediol, 1.8-2.2 parts 1,2-hexanediol (thus claim 7 is met), 5.5-6.5 parts butanediol, 82-84 parts water (see claim 6). The essence milk for enhancing skin anti-glycation efficacy according to any one of claims 1-2, wherein the carnosine liquid is prepared by mixing the following components by weight: 4.5-5.5 parts of carnosine, 4.5-5.5 parts of carnosine Pentylene glycol (thus claim 6 is met), 89-91 parts glycerol (see claim 4)
            He et al do not teach the incorporation of Chamomilla recutita (Matricaria) flower extract; neither do He et al teach the claimed amount of each component, or claimed amount of glycation reduction in claim 11.  
Huang et al teach the anti-glycation composition comprising the following components by weight percentage: ganoderma lucidum extract 5%, 5% of osmanthus flower extract, carnosine, 0.2% of butanediol, 4% of glycerol polyether -26 4%, p-hydroxyacetophenone, 0.5% of EDTA disodium, 0.05% of sodium hyaluronate, 0.1% of Magnolia sieboldii extract, 5% of purslane extract 5%, seawater 4%, gentian root extract 3%, comprising centella extract, polygonum cuspidatum root extract, radix scutellariae extract, complex glycyrrhiza glabra root extract, chamomilla recutita flower extract (thus the claimed component), tea extract, rosemary leaf extract, 3% of essence, 0.0005% of PEG-40 hydrogenated castor oil, 0.0025% of hydroximic acid, glycerin acid ester, compound 1, 2 pentanediol and-of propylene glycol, 0.5% 1, 2 0.5% and the rest is water (page 2, 4th paragraph from the bottom).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the antiglycation composition comprising chamomilla recutita flower extract etc. from Huang et al into the composition of He since Huang et al teach the anti-glycation composition comprising chamomilla recutita flower extract etc. Since both of the references teach anti-glycation composition, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
            Regarding the claimed amount of each component, determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Regarding the claimed amount of glycation reduction in claim 11, the antiglycation effect the composition depends on skin condition of the subject and the concentration of the each component used in the composition.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over He et al and Huang et al as applied to claims 1-4, and 6-11 above, and further in view of Niu (CN 110393690 A).
The teachings of He et al and Huang et al are set forth above and applied as before.
The teachings of He et al and Huang et al do not specifically teach the incorporation of the claimed amount of propanediol or betaine into the composition.
Niu teaches the invention relates to the technical field of cosmetics, claims a slowing skin saccharification of repair essence, comprising the following components according to mass percentage: glycerin 1 ~ 5%, propanediol 1 ~ 5% (thus the claimed component in claim 6, thus overlaps with the claimed 0.1-10% in claim 6), sodium hyaluronate 0.05 ~ 0.3%; sodium glutamate 0.01 ~ 0.1%, hydrolyzing sclerotium (SCLEROTIUM ROLFSSII) rubber, 0.05 ~ 0.4% parts of betaine (thus the claimed component in claim 5, thus overlaps with the claimed 0.1-5% in claim 5), 1 to 3% of carbomer, 0.1 to 0.5% of triethanolamine, 0.1 to 0.5%; maltitol, 1 to 5% of β -, glucose 0.05 ~ 0.5%, carnosine 0.01 ~ 0.05%, plant sensitivity-soothing 0.1 ~ 0.5%, superoxide dismutase (SOD), 5% to 1 of yeast extract, 1 to 3%; 0.02 to 0.05% of collagen, p-hydroxyacetophenone 0.1 ~ 0.4%, di (hydroxymethyl) imidazolidinyl urea 0.2 to 0.4%, essence 0.0002 to 0.0004%, CI 191400.0005 to 0.001%; and deionized water with the rest amount. The invention uses multi-functional material composite to achieve conditioning and repairing skin glycosylation problems, make the skin elastic and bright (see Abstract).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the antiglycation composition comprising 1-5% propanediol or 0.05-0.4% betaine etc. from Niu into the composition of He since Huang et al teach the anti-glycation composition comprising 1-5% propanediol or 0.05-0.4% betaine etc. Since both of the references teach anti-glycation composition, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655